DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2 including claims 12-20 in the reply filed on 10/05/2022 is acknowledged.

Claim Status
	Claims 12-20 are currently pending for examination. 
	Claims 1-11 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen (Pub. No.: US 2017/0115124 A1) in view of Ferro (Pub. No.: US 2009/0105943 A1).

Regarding claim 12, Mullen teaches a method of adjusting a planned driver workload before the planned route (Abstract, “The route component is configured to modify the current route to generate an alternate route, wherein the alternate route avoids the at least one section that comprises a high driver workload.”), the method comprising: 
tracking over a time period, using at least one sensor, inputs by a pilot indicative of a pilot workload or image sensor data or a biometric parameter indicative of a pilot stress level during one or more routes of a vehicle prior to the assigned route (Fig. 5, para [0013], “Where some instantaneous estimate of driver workload is available during a drive, it may be measured and stored in a map. For example, the map data or a driving history may be updated to include the workload experienced by the driver.”. Historical workload experience by the driver); 
correlating, using a controller that is operatively connected to the at least one sensor, one of the image sensor data, biometric parameters or pilot workload with one or more time periods for analysis;
identifying, using a processor that is operatively connected to a controller, which of the one or more time periods comprise pilot workload above a threshold value based on the analysis (para [0041], “For example, the predicted workload component 404 may determine that a specific area has high or low traffic based on a driving history, map, time of day, or online resources.” and para  [0050], “For example, the route component 402 may determine at 602 the probable route based on a time of day, calendar, or the like. The predicted workload component 404 identifies at 604 a portion of the probable route that places high demands on an attention of a driver or driving system.”. The navigation system determines whether the workload is high or low based on the time of day for that particular segment of the route); 
adjusting, using a controller that is operatively connected to the flight control computer, the pilot workload for the time periods above the threshold value of pre-planned pilot workload of the assigned flight (Fig. 5-Fig. 6, paras [0035]-[0036], “In one embodiment, the route component 402 is configured to modify a route to generate an alternate route. For example, the route component 402 may compare a highest workload segment of a current route to a highest workload segment of an alternate route and modify a route and modify a route traveled by the vehicle from the current route to the alternate route if the highest workload segment of the alternate route has a lower workload than the highest workload segment of the current route. The workload values from one or more segments may be computed or received from the predicted workload component 404, which is discussed further below. As another example, the route component 402 may determine that one or more segments of a current route (or probable route) exceed a threshold workload value and may modify the current or probable route to avoid those one or more segments.”. The navigation system determines whether the planned travel route exceeds the driver’s workload and modifies the route to reduce workload).  
 	Mullen teaches a system and method for a vehicle navigation system to modify a planned travel route based on the historical workload of the driver but fails to expressly teach the navigation system is configured to modify an assigned route of an aircraft to reduce the workload of a pilot. 
	However, in the same field of planning, Ferro teaches an aircraft flight planning system configured to generate a plan to reduce workload of an aircraft pilot. See para [0008], “The object of the present invention is to remedy the aforesaid drawbacks. It relates to a method allowing a pilot to create, easily and with a reduce workload, in particular during a flight of the aircraft, at least one flight plan, such as an aforesaid secondary flight plan.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s vehicle navigation system to an aircraft navigation system configured to revise a planned flight route in the same manner as the vehicle route to reduce pilot workload because that would improve flight safety.

Regarding claim 13, Mullen in the combination teaches the method of claim 12 wherein the time period comprises one of elapsed time over a geographic location, an elapsed time a pilot has been on-board, or an elapsed time of a flight phase (para [0013], “Where some instantaneous estimate of driver workload is available during a drive, it may be measured and stored in a map. For example, the map data or a driving history may be updated to include the workload experienced by the driver.”.).  

Regarding claim 14, Mullen in the combination teaches the method of claim 13 wherein the drive phase comprises one of acceleration, deceleration and cruising (para [0040]) instead of wherein flight phase comprises one of flight take off, flight landing, or cruising.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen in view of Ferro’s aircraft navigation system to record pilot workload for different phases of the flight similar to Mullen’s navigation system to improve accuracy.

Regarding claim 15, Mullen in the combination teaches the method of claim 12 wherein the identifying time periods of higher pilot workloads comprises comparing inputs by a pilot over a time period against a predetermined threshold (para [0040], “Further example factors in calculating a workload include the presence of deceleration events. Deceleration events may include the presence of intersections with stop signs, traffic signals, or with routes that require turning at an intersection. A larger number of deceleration events may lead to higher workload as the driver must spend more time decelerating, accelerating, avoiding other accelerating/decelerating vehicles, or the like.”).  

Regarding claim 16, Mullen in the combination teaches the method of claim 15 wherein the identifying time periods of higher pilot workloads occurs after a flight has ended (para [0041], “For example, the predicted workload component 404 may determine that a specific area has high or low traffic based on a driving history, map, time of day, or online resources.”. The history of workload is stored in the database after the flight/drive is over).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen (Pub. No.: US 2017/0115124 A1) in view of Ferro (Pub. No.: US 2009/0105943 A1) as applied to claim 12 and further in view of Boorman (Pub. No. US 2011/0118908 A1).

Regarding claim 17, the combination teaches the method of claim 12 but fails to teach wherein the adjusting the pilot workload comprises moving one or more pilot tasks of the flight control controller to a different time period.  
	However, in the same field of workload reduction system, Boorman teaches an aircraft system configured to modify pilot workload by moving workload from busy phase of the flight to a less busy phase of the flight.
See para [0040], “A further benefit is crew workload reduction. The preview mode provides the ability to see the speed profile of an upcoming phase of flight and make  modifications to that phase of flight early on, thus potentially reducing workload or moving workload from a busy phase of flight to a less busy phase of flight. For example, crews can manage the speed profile of the descent phase of flight while in cruise when they are less busy than in descent when more flying and non-flying tasks demand more of their time.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen in view of Ferro’s aircraft navigation system to move workload from busy phase of the flight to a less busy phase of the flight to reduce fatigue.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen (Pub. No.: US 2017/0115124 A1) in view of Ferro (Pub. No.: US 2009/0105943 A1) as applied to claim 12 and further in view of Sane (Pub. No.: US 2017/0336789 A1).

Regarding claim 18, the combination teaches the method of claim 12 but fails to teach wherein the step of adjusting the pilot workload comprises adjusting crew roster for accommodating pilot workload.  
However, in the same field of workload reduction system, Sane teaches a flight automation system that is configured to reduce the workload of the pilot by reducing the number of crew members. See paras [0004] and [0018].
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen in view of Ferro’s aircraft navigation system with a flight automation system to reduce the number of crews to save costs.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen (Pub. No.: US 2017/0115124 A1) in view of Ferro (Pub. No.: US 2009/0105943 A1) as applied to claim 12 and further in view of Singh (Pub. No. US 2018/0032300 A1).

Regarding claim 19, the combination teaches the method of claim 12, but fail to teach wherein the image sensor data is indicative of one of a pilot's eye movements or body movements.  
	However, in the same field of workload determination system, Singh teaches cameras 17-1, 17-2 are used capture the user’s eye movement to determine workload. See Fig. 2, para [0034], “The eye tracking apparatus 11 comprises first and second image sensors 17-1, 17-2 each comprising a driver-facing camera. At least one of said first and second image sensors 17-1, 17-2 can comprise an infra-red (or near infra-red) capability for eye-tracking purposes.” and para [0046], “The display control apparatus 1 determines that the driver workload is high since the eye tracking apparatus 11 indicates that the driver is repeatedly looking at the first display 4.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen in view of Ferro’s aircraft navigation system with eye-tracking cameras to determine the workload of the user to increase accuracy. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen (Pub. No.: US 2017/0115124 A1) in view of Ferro (Pub. No.: US 2009/0105943 A1) as applied to claim 12 and further in view of Deligianni (Pub. No.: US 2017/0334456 A1).

Regarding claim 20, the combination teaches the method of claim 12 but fails to teach wherein the biometric parameter is based on one of a pilot's breathing, heart rate, or pulse rate.
 	However, in the same field of workload determination system, Deligianni teaches biometric measurements, such as pulse and breathing rates, are used to determine the workload of the pilot or driver. See Fig. 2, para [0017], “The system can integrate various biometric measurements such as pulse, galvanic skin response, and/or breathing rate to determine a user's “workload”, a concept that relates to attention and performance while operating a device.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen in view of Ferro’s aircraft navigation system with breathing and pulse sensors to determine the workload of the user to increase accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685